        Case 2:19-cv-00418-RMP     ECF No. 5   filed 05/05/20   PageID.39 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                  May 05, 2020
3                                                                      SEAN F. MCAVOY, CLERK




4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     ANDREW WAYNE WHITMIRE,
                                                  NO: 2:19-CV-418-RMP
8                              Petitioner,
                                                  ORDER DISMISSING ACTION
9           v.

10    WASHINGTON STATE,

11                             Respondent.

12

13         By Order filed February 6, 2020, the Court directed Petitioner Andrew

14   Wayne Whitmire, a pro se prisoner at the Monroe Correctional Complex-

15   Minimum Security Unit, to show cause why his Petition for Writ of Habeas

16   Corpus, filed on December 5, 2019, should not be dismissed as time-barred under

17   28 U.S.C. § 2244(d). ECF No. 4. The Court cautioned Petitioner that his failure to

18   respond would be construed as his consent to dismissal of this action.

19         Petitioner did not comply with the Order and has filed nothing further in this

20   action. Accordingly, for the reasons set forth in the Order to Show Cause, IT IS

21


     ORDER DISMISSING ACTION -- 1
        Case 2:19-cv-00418-RMP      ECF No. 5    filed 05/05/20   PageID.40 Page 2 of 2




1    ORDERED this action is DISMISSED WITH PREJUDICE as time-barred

2    under 28 U.S.C. § 2244(d).

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment, provide copies to Petitioner, and close the file. The Court

5    certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could

6    not be taken in good faith, and there is no basis upon which to issue a certificate of

7    appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

8    appealability is therefore DENIED.

9          DATED May 5, 2020.

10
                                                 s/ Rosanna Malouf Peterson
11                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION -- 2
